Execution Version

Exhibit 10.3

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT A CONFIDENTIAL
PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION: [***].

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND

SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT, dated as of January 23, 2009 (this “Amendment”), is by and among:

(a) RED BIRD RECEIVABLES, LLC, a Delaware limited liability company formerly
known as Red Bird Receivables, Inc., a Delaware corporation (“Borrower”),

(b) INTERNATIONAL PAPER COMPANY, a New York corporation (“International Paper”
and, together with Borrower, the “Loan Parties” and each, a “Loan Party”), as
Servicer,

(c) GOTHAM FUNDING CORPORATION, a Delaware corporation as assignee of Victory
Funding Corporation (together with its successors, “Gotham”), and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its capacity as a Liquidity Bank
to Gotham (together with its successors, “BTMU” and, together with Gotham, the
“Gotham Group”),

(d) PARK AVENUE RECEIVABLES COMPANY, LLC, a Delaware limited liability company
(together with its successors, “PARCO”), and JPMORGAN CHASE BANK, N.A., in its
capacity as a Liquidity Bank to PARCO (together with its successors, “JPMorgan”
and, together with PARCO, the “PARCO Group”),

(e) STARBIRD FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Starbird”), and BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in
its capacity as a Liquidity Bank to Starbird (together with its successors, “BNP
Paribas” and, together with Starbird, the “Starbird Group”),

(f) CAFCO, LLC, a Delaware limited liability company (together with its
successors, “CAFCO” and, together with Gotham, PARCO and Starbird, the
“Conduits”), and CITIBANK, N.A., in its capacity as a Liquidity Bank to CAFCO
(together with its successors, “Citibank” and, together with CAFCO, the “CAFCO
Group”),

(g) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its capacity as
agent for the Gotham Group (together with its successors in such capacity, the
“Gotham Agent” or a “Co-Agent”), JPMORGAN CHASE BANK, N.A., in its capacity as
agent for the PARCO Group (together with its successors in such capacity, the
“PARCO Agent” or a “Co-Agent”), BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH,
in its capacity as agent for the Starbird Group (together with its successors in
such capacity, the “Starbird Agent” or a “Co-Agent”), and



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC. in its capacity as agent for the CAFCO Group
(“CNAI” and, together with its successors in such capacity, the “CAFCO Agent” or
a “Co-Agent”), and

(h) CITICORP NORTH AMERICA, INC., as administrative agent for the Gotham Group,
the PARCO Group, the Starbird Group, the CAFCO Group and the Co-Agents (in such
capacity, together with any successors thereto in such capacity, the
“Administrative Agent” and together with each of the Co-Agents, the “Agents”).

Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Credit and Security Agreement, dated as of March 13, 2008 (as amended
or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties desire to amend the Credit Agreement as hereinafter
set forth; and

WHEREAS, the Agents are willing to agree to such amendments on the terms and
subject to the conditions set forth in this Amendment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1. Amendments. Effective on the date hereof, upon satisfaction of each of the
conditions precedent set forth in Section 3 below:

1.1. The definition in Exhibit I to the Credit Agreement of each of the terms
specified below is hereby amended and restated in its entirety to read,
respectively, as follows:

[***]

“Borrowing Base” means, on any date of determination, the [***] as of the last
day of the period covered by the most recent Collateral Report, minus the [***]
as of the last day of the period covered by the most recent Collateral Report,
and minus Dilution that has occurred since the most recent Cut-Off Date to the
extent that such Dilution exceed the [***].

“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of more than 50% of the outstanding shares of voting stock of
International Paper, (b) International Paper consolidates or merges with or into
another Person, or (c) International Paper fails to own, directly or indirectly,
100% of the outstanding membership interests of Borrower.

 

2



--------------------------------------------------------------------------------

“Commitment Termination Date” means the earliest of (a) January 22, 2010,
(b) the Amortization Date, and (c) the date the Aggregate Commitment reduces to
zero.

[***]

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) is not a government or a governmental subdivision or
agency,

(ii) which is not a [***],

(iii) which was not a [***] on the date on which it was acquired by Borrower,

(iv) which by its terms is due and payable within 91 days of the original
billing date therefor and has not had its payment terms extended more than once,
or transferred to note receivables,

(v) which is an “account” or “chattel paper” (other than “electronic chattel
paper”), each within the meaning of Article 9 of the UCC of all applicable
jurisdictions,

(vi) which is denominated and payable only in United States dollars in the
United States,

(vii) which arises under a Contract, which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law),

(viii) which arises under a Contract which does not require the Obligor under
such Contract to consent to the transfer, sale, pledge or assignment of the
rights and duties of the Originator or any of its assignees under such Contract,

 

3



--------------------------------------------------------------------------------

(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the Originator,

(x) which is not a credit card receivable,

(xi) which was generated in the ordinary course of the Originator’s business,

(xii) which arises solely from the sale of goods or the provision of services to
the related Obligor by the Originator, and not by any other Person (in whole or
in part),

(xiii) which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the Originator or
any of its Affiliates or any other Adverse Claim, and the Obligor thereon holds
no right as against the Originator to cause the Originator to repurchase the
goods or merchandise the sale of which shall have given rise to such Receivable
(except with respect to sale discounts effected pursuant to the Contract, or
defective goods returned in accordance with the terms of the Contract);
provided, however, that if such dispute, offset, counterclaim or defense affects
only a portion of the Outstanding Balance of such Receivable, then such
Receivable may be deemed an Eligible Receivable to the extent of the portion of
such Outstanding Balance which is not so affected, and provided, further, that
Receivables of any Obligor which has any accounts payable by the Originator or
by a wholly-owned Subsidiary of the Originator (thus giving rise to a potential
offset against such Receivables) may be treated as Eligible Receivables to the
extent that the Obligor of such Receivables has agreed pursuant to a written
agreement in form and substance satisfactory to the Administrative Agent, that
such Receivables shall not be subject to such offset,

(xiv) as to which the Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

(xv) as to which each of the representations and warranties contained in
Sections 6.1(i), (j), (l), (q)(ii), (r) or (s) is true and correct,

(xvi) all right, title and interest to and in which has been validly transferred
to Borrower under and in accordance with the Receivables Sale and Contribution
Agreement,

(xvii) which is not a Suspense Account, and

(xviii) the Obligor of which is not a Specified Obligor.

 

4



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as currently in effect in
the United States of America.

“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by an
Adverse Claim on the property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit or similar instruments issued or accepted
by banks and other financial institutions for the account of such Person;
(e) Capital Lease Obligations of such Person; and (f) Indebtedness of others
Guaranteed by such Person.

[***]

“LIBOR” means, for any Interest Period, the rate per annum equal to the sum of
(i) (a) the rate per annum determined on the basis of the offered rate for
deposits in U.S. dollars of amounts equal or comparable to the principal amount
of the related Loan offered for a term comparable to such Interest Period, which
rates appear on a Bloomberg L.P. terminal, displayed under the address “US0001M
<Index> Q <Go>” effective as of 11:00 A.M., London time, two Business Days prior
to the first day of such Interest Period, provided that if no such offered rates
appear on such page, LIBOR for such Interest Period will be the arithmetic
average (rounded upwards, if necessary, to the next higher  1/100th of 1%) of
rates quoted by not less than two major banks in New York, New York, selected by
the Administrative Agent, at approximately 10:00 a.m. (New York time), two
Business Days prior to the first day of such Interest Period, for deposits in
U.S. dollars offered by leading European banks for a period comparable to such
Interest Period in an amount comparable to the principal amount of such Loan,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against
the Administrative Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Interest
Period, plus (ii) [***] basis points. LIBOR shall be rounded, if necessary, to
the next higher  1/16 of 1%.

[***]

“Settlement Date” means (A) each Monthly Settlement Date, (B) the second
Business Day after each Weekly Reporting Date, (C) the second Business Day after
each Daily Reporting Date, and (D) the last day of the relevant Interest Period
in respect of each Loan funded through a Liquidity Funding.

 

5



--------------------------------------------------------------------------------

“Settlement Period” means (A) in respect of each Loan of a Conduit, the
immediately preceding Calculation Period (or, during the Weekly Reporting
Period, the calendar week then most recently ended (or, during the Weekly
Reporting Period that is also a Daily Reporting Period, the immediately
preceding Business Day)) and (B) in respect of each Loan funded through a
Liquidity Funding, the entire Interest Period of such Loan (or, during the
Weekly Reporting Period, the calendar week then most recently ended) (or, during
the Weekly Reporting Period that is also a Daily Reporting Period, the
immediately preceding Business Day)).

“Termination Date” has the meaning set forth in the Receivables Sale and
Contribution Agreement.

1.2. The following new definitions are hereby inserted into Exhibit I to the
Credit Agreement in their appropriate alphabetical order:

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that is the subject of this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of
any Liquidity Bank in its Group or the Co-Agent of its Group or any of their
affiliates (any such Person, an “Affected Entity”) as the result of the
existence of, or occurrence of any change in, accounting standards or the
issuance of any pronouncement, interpretation or release, by any accounting body
or any other body charged with the promulgation or administration of accounting
standards, including, without limitation, the Financial Accounting Standards
Board, the International Accounting Standards Board, the American Institute of
Certified Public Accountants, the Federal Reserve Board of Governors and the
Securities and Exchange Commission, and shall occur as of the date that such
consolidation (i) shall have occurred with respect to the financial statements
of any Affected Entity or (ii) shall have been required to have occurred,
regardless of whether such financial statements were prepared as of such date.

“Affected Entity” has the meaning set forth in the definition “Accounting Based
Consolidation Event”.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standard No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

“Collateral Report” means a Monthly Report, a Weekly Report or a Daily Report.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, as at any time, the sum of the following for
International Paper and its Consolidated Subsidiaries determined on a
consolidated basis (without duplication) in accordance with GAAP: (a) the amount
of capital stock; plus (b) the amount of surplus and retained earnings (or, in
the case of a surplus or retained earnings deficit, minus the amount of such
deficit); minus (c) the cost of treasury shares; provided, however, the
foregoing calculation shall not take into account any impairment of goodwill
arising under FASB 142.

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Daily Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.

“Daily Reporting Date” means each Business Day during the Daily Reporting Period
(or if any such day is not a Business Day, the next succeeding Business Day
thereafter).

“Daily Reporting Period” means the period beginning on the first Business Day
after the current published rating by S&P or Moody’s of International Paper’s
long-term senior unsecured non-credit-enhanced debt is less than BB from S&P or
is less than Ba2 from Moody’s.

“Gotham Fee Letter” means that certain Gotham Fee Letter dated as of January 23,
2009 by and among International Paper, Borrower and the Gotham Agent, as the
same may be amended, restated or otherwise modified from time to time

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock of
any corporation, or an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including causing a bank to
open a letter of credit for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.

“Monthly Settlement Date” means the second Business Day after each Monthly
Reporting Date.

 

7



--------------------------------------------------------------------------------

“Pool Receivable” means any Receivable other than a Receivable owing from a
Specified Obligor.

“Specified Obligor” means any of Smurfit-Stone Container Corporation, Dole Food
Company, Inc. and National Envelope Corporation.

“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.

“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of International Paper and its Consolidated Subsidiaries at
such time determined on a consolidated basis (without duplication) in accordance
with GAAP.

“Weekly Report” means a report, in substantially the form of Exhibit VIII hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.

“Weekly Reporting Date” means Wednesday of each week during the Weekly Reporting
Period (or if any such day is not a Business Day, the next succeeding Business
Day thereafter).

“Weekly Reporting Period” means the period beginning on the first week after the
current published rating by S&P or Moody’s of International Paper’s long-term
senior unsecured non-credit-enhanced debt is less than BBB- from S&P or is less
than Baa3 from Moody’s.

“Weyerhaeuser Receivables” means Receivables which are booked on Borrower’s
accounting system P80 SAP.

1.3 The definition of “Victory Fee Letter” in Exhibit I to the Receivables
Purchase Agreement is deleted in its entirety.

1.4 All references in the Credit Agreement to “Victory Funding Corporation” are
hereby replaced with references to “Gotham Funding Corporation”. All references
to “Victory”, whether alone or as part of another defined term are hereby
replaces with references to “Gotham”.

1.5. [***]

1.6. Each reference to “Settlement Date” or “Settlement Dates” in Sections
1.3(a), 1.4(e), 2.2(a) and 3.2(d)(iii) of the Credit Agreement is hereby
replaced with “Monthly Settlement Date” or “Monthly Settlement Dates”,
respectively.

 

8



--------------------------------------------------------------------------------

1.7. Section 3.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 3.1. [***]

1.8. Section 3.2(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(c) In addition to, but without duplication of, the foregoing, on (i) each
Settlement Date, (ii) on each Business Day from and after the occurrence of an
Amortization Event and during the continuation thereof, and (iii) each other
date on which any principal of or interest on any of the Loans becomes due
(whether by acceleration or otherwise) and, in the case of principal, has not
been reborrowed pursuant to Section 1.1, the Servicer shall turn over to each of
the Co-Agents, for distribution to their respective Constituents, the Groups’
respective Percentages of a portion of the Collections equal to the aggregate
amount of all other Obligations that are due and owing on such date; provided,
however, that prior to the occurrence of an Amortization Event, the Servicer
shall not be obligated to turn over Collections to pay Obligations other than
principal on Settlement Dates that are not Monthly Settlement Dates. If the
Collections and proceeds of new Loans are insufficient to make all payments
required under clauses (a), (b) and (c) and to pay the Servicing Fee and, if
applicable, all expenses due and owing to any replacement Servicer under
Section 8.1(d) (all of the foregoing, collectively, the “Required Amounts”) and
Borrower has made any Demand Advances, Borrower shall make demand upon
International Paper for payment of the Demand Advances in an amount equal to the
lesser of the Required Amounts or the aggregate outstanding principal balance of
such Demand Advances (plus any accrued and unpaid interest thereon) and, upon
receipt of any such amounts, Borrower shall pay them to each of the Co-Agents,
ratably in accordance with their respective Groups’ Percentages, for
distribution in accordance with this Section 3.2.

 

9



--------------------------------------------------------------------------------

1.9. Section 3.2(e) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(e) In addition to, but without duplication of, the foregoing, on (i) each
Settlement Date and (ii) each other date on which any principal of or interest
on any of the Loans becomes due (whether by acceleration or otherwise), the
Servicer shall turn over to each of the Co-Agents, for distribution to the
Lenders, a portion of the Collections equal to the aggregate amount of all
Obligations that are due and owing on such date; provided, however, that prior
to the occurrence of an Amortization Event, the Servicer shall not be obligated
to turn over Collections to pay Obligations other than principal on Settlement
Dates that are not Monthly Settlement Dates.

1.10. Section 8.5 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 8.5. Collateral Reports. The Servicer shall prepare and forward to the
Co-Agents (i) on each Monthly Reporting Date, a Monthly Report and an electronic
file of the data contained therein, (ii) on each Weekly Reporting Date while any
Loans are outstanding, a Weekly Report and an electronic file of the data
contained therein, (iii) on each Daily Reporting Date while any Loans are
outstanding, a Daily Report and an electronic file of the data contained
therein, and (iv) upon five (5) Business Day’s notice by Administrative Agent
and in no event not more than once every six (6) months, a listing by Obligor
(such Obligors to be limited to those with payables in excess of $250,000) of
all Receivables together with an aging of such Receivables; provided, however,
that if (a) an Amortization Event shall exist and be continuing or (b) [***], at
such times as the Administrative Agent shall request, the Servicer agrees to
prepare and forward to the Co-Agents a listing by Obligor of all Receivables
together with an aging of such Receivables.

1.11. Section 9.1(a)(i) of the Credit Agreement is hereby amended by deleting
the reference to “two (2) Business Days” contained therein and replaced with
“one (1) Business Day”.

1.12 Section 9.1(f) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(f) Failure of International Paper or any of its Material Subsidiaries other
than Borrower to pay Indebtedness in excess of $200,000,000 in aggregate
principal amount (hereinafter, “Material Indebtedness”) when due; or the default
by International Paper or any of its Material Subsidiaries other than Borrower
in the performance of any term, provision or condition contained in any
agreement under which any Material Indebtedness was created or is governed, the
effect of which is to cause, or permit the holder or holders of such Material
Indebtedness or a trustee on its or their behalf (with or without the giving of
notice, the lapse of time or both) to cause, such Material Indebtedness to
become due prior to its

 

10



--------------------------------------------------------------------------------

stated maturity; or any Material Indebtedness of International Paper or any of
its Material Subsidiaries other than Borrower shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

1.13. Section 9.1(n) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(n) (i) International Paper’s ratio of Total Debt to Total Capital shall exceed
0.60 to 1.00, or (ii) International Paper’s Consolidated Net Worth is less than
nine billion dollars ($9,000,000,000).

1.14. Section 9.1(q) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(q) [***]

1.15 Section 10.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 10.2 Increased Cost and Reduced Return; Accounting Based Consolidation
Event.

(a) If after the date hereof, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy) or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (a “Regulatory Change”):
(i) that subjects any Funding Source to any charge or withholding on or with
respect to any Funding Agreement or a Funding Source’s obligations under a
Funding Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Funding Source of any amounts payable under
any Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or taxes excluded by Section 10.1) or (ii) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of a Funding Source, or credit extended by a Funding Source pursuant
to a Funding Agreement or (iii) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the Administrative Agent, Borrower shall pay to the Administrative Agent, for
the benefit of the relevant Funding Source, such amounts charged to such Funding
Source or such amounts to otherwise compensate such Funding Source for such
increased cost or such reduction.

 

11



--------------------------------------------------------------------------------

(b) If, after the date hereof, any Accounting Based Consolidation Event shall
occur, then from and after written notification thereof from any Co-Agent to
Administrative Agent, Borrower and Servicer, the Program Fee Rate (as defined in
the applicable Fee Letter) shall be, instead of the Program Fee Rate a rate
equal to (i) LIBOR for a one-month Interest Period on such day minus (ii) 75
basis points.

1.16. A new Section 14.13 is hereby added to the Credit Agreement which reads as
follows:

Section 14.13 Federal Reserve. Notwithstanding any other provision of
this Agreement to the contrary, any Conduit or Liquidity Bank may at any time
pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement to secure obligations of such Conduit or Liquidity Bank to
a Federal Reserve Bank located in the United States of America, without notice
to or consent of the Borrower, the Administrative Agent or any Co-Agent;
provided that no such pledge or grant of a security interest shall release
a Conduit or a Liquidity Bank from any of its obligations hereunder or
substitute any such pledgee or grantee for such Conduit or Liquidity Bank as a
party hereto.

1.17. [***]

1.18. [***]

2. Acknowledgement and Limited Waiver. Each of the Agents hereby
(a) acknowledges that (i) each Monthly Report, each re-computation (if any) of
the Borrowing Base and each other report or information with respect to the
Collateral delivered under the Credit Agreement prior to the date hereof did not
include the Weyerhaeuser Receivables, (ii) each Monthly Report, each
re-computation (if any) of the Borrowing Base and each other report or
information with respect to the Collateral delivered under the Credit Agreement
after the date hereof based on information through February 28, 2009 will not
include the Weyerhaeuser Receivables, and (iii) the financial statements dated
as of September 30, 2008 previously delivered under the Credit Agreement did not
include the Weyerhaeuser Receivables and (b) waives any breach of Section 6.1(g)
of the Credit Agreement resulting from such omission of the Weyerhaeuser
Receivables. The limited waiver set forth in this Section 2 of the Amendment is
effective solely for the purposes set forth herein and shall not, except as
expressly provided herein, be deemed to (i) be a consent to any amendment,
waiver or modification of any term or condition of the Credit Agreement or of
any other Transaction Document, (ii) prejudice any right or rights that the
Agents, Conduits or Liquidity Banks may have or may have in the future under or
in connection with the Credit Agreement or any other Transaction Document or
(iii) waive compliance with Section 6.1(g) of the Credit Agreement for any
Monthly Report, re-computation of the Borrowing Base (if any) or any other
report or information with respect to the Collateral delivered after
February 28, 2009.

 

12



--------------------------------------------------------------------------------

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon (a) execution and delivery by each of the parties
hereto of a counterpart of this Amendment, (b) execution and delivery by the
relevant parties of an amendment and restatement of each of the Fee Letters
(each individually, an “A&R Fee Letter”), and (c) receipt by the relevant
parties of payment of the Amendment and Renewal Fee (as defined in each A&R Fee
Letter).

4. Miscellaneous.

(a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

(c) Ratification. Except as expressly amended hereby, the Credit Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

 

13



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

RED BIRD RECEIVABLES, LLC By:  

/s/ David E. Arick

  Name:   David E. Arick   Title:   President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY, as Servicer By:  

/s/ Errol A. Harris

  Name:   Errol A. Harris   Title:   Vice President & Treasurer

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION By:  

/s/ R. Douglas Donaldson

  Name:   R. Douglas Donaldson   Title:   Treasurer THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as a Liquidity Bank By:  

/s/ Ravneet Mumick

  Name:   Ravneet Mumick   Title:   Authorized Signatory
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Gotham Agent By:  

/s/ Aditya Reddy

  Name:   Aditya Reddy   Title:   Vice President and Manager

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

PARK AVENUE RECEIVABLES COMPANY, LLC BY: JPMORGAN CHASE BANK, N.A., ITS
ATTORNEY-IN-FACT By:  

/s/ John M. Kuhns

  Name:   John M. Kuhns   Title:   Executive Director JPMORGAN CHASE BANK, N.A.,
as a Liquidity Bank and as PARCO Agent By:  

/s/ John M. Kuhns

  Name:   John M. Kuhns   Title:   Executive Director

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

STARBIRD FUNDING CORPORATION By:  

/s/ Louise E. Colby

  Name:   Louise E. Colby   Title:   Vice President

BNP PARIBAS, ACTING THROUGH ITS NEW YORK

BRANCH, as a Liquidity Bank and as Starbird Agent

By:  

/s/ Steve Parsons

  Name:   Steve Parsons   Title:   Managing Director By:  

/s/ Philippe Mojon

  Name:   Philippe Mojon   Title:   Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

CAFCO, LLC

BY: CITICORP NORTH AMERICA, INC., ITS

ATTORNEY-IN-FACT

By:  

/s/ Tom Sullivan

  Name:   Tom Sullivan   Title:   CITICORP NORTH AMERICA, INC., as CAFCO Agent
and as Administrative Agent By:  

/s/ Tom Sullivan

  Name:   Tom Sullivan   Title:  

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Liquidity Bank By:  

/s/ Tom Sullivan

  Name:   Tom Sullivan   Title:  

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AND
SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT VIII

[***]

See attached.



--------------------------------------------------------------------------------

ANNEX B

EXHIBIT IX

[***]

See attached.